Name: Commission Regulation (EEC) No 1198/80 of 12 May 1980 re-establishing the levying of customs duties on angles, shapes and sections, falling within subheadings 73.11 A II, III, IV a) 2, b) and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 / 10 Official Journal of the European Communities 14 . 5 . 80 COMMISSION REGULATION (EEC) No 1198/80 of 12 May 1980 re-establishing the levying of customs duties on angles, shapes and sections , falling within subheadings 73.11 A II , III , IV a) 2 , b) and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply the ceiling, calculated as indicated above, should be 543 000 European units of account, and therefore the maximum amount is 271 000 European units of account ; whereas on 6 May 1980, the amounts of imports into the Community of the products in ques ­ tion , originating in Romania, a country covered by preferential tariff arrangements , reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Romania, HAS ADOPTED THIS REGULATION : Article 1 As from 17 May 1980 , the levying of customs duties , suspended in pursuance of Council Regulation (EEC) No 2789/79, shall be re-established in respect of the following products, imported into the Community and originating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that the customs duties may, for each cate ­ gory of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products, the value of the ceilings for which is given in Annex A to the Regulation in question  to the sum arrived at by adding together the value of the products in question imported cif into the Commu ­ nity in 1977 and coming from countries and territo ­ ries covered by those arrangements , but not including products coming from countries and territories already covered by various preferential tariff arrangements esta ­ blished by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from countries and territories already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115% of the preferential ceiling open for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A to that Regulation ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said countries or territories  with the exception of those listed in Annex C to the same Regulation  once the relevant Community amount has been reached ; Whereas, in respect of angles, shapes and sections , falling within subheadings 73.1 1 A II , III , IV a) 2, b), CCT heading No Description 73.11 Angles , shapes and sections , of iron or steel , hot-rolled, forged, extruded , cold ­ formed or cold-finished ; sheet piling of iron or steel , whether or not drilled, punched or made from assembled elements : A. Angles , shapes and sections : II . Not further worked than forged III . Not further worked than cold ­ formed or cold-finished IV. Clad or surface-worked (for example , polished, coated) : a) Not further worked than clad : 2 . Cold-formed or cold-finished b) Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328, 24 . 12 . 1979 , p. 25 . 14 . 5 . 80 Official Journal of the European Communities No L 121 / 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1980 . For the Commission Etienne DAVIGNON Member of the Commission